DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on November 30, 2021, has been entered. Claims 1-2 and 4-20 remain pending in the application. Applicant’s amendments to the Specification and Drawings have overcome the objections previously set forth in the Non-Final Office Action mailed August 31, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limitation “said base” in lines 11 and 13 is unclear, because three bases are previously recited: a container base, a volume base, and a base of the insert. It is unclear which base is referred to. For the purpose of examination, “said base” in lines 11 and 13 will be interpreted in view of Applicant’s disclosure as referring to the base of the insert.
Regarding claim 4, the limitation “at least one geometric object” in lines 1-2 renders the claim indefinite, because it is unclear whether this refers to at least one of the plurality of geometric objects previously recited in claim 1. For the purpose of examination, “at least one claim 4 recites the limitation “said second face” in line 2. There is insufficient antecedent basis for this limitation in the claim, and it is unclear which face of which component is referred to.
Regarding claim 5, the limitations “a first at least one geometric object” and “a second at least one geometric object” in lines 1 and 2 (and the subsequent reference to said first at least one geometric object and said second at least one geometric object in lines 3-4) render the claim indefinite, because it is unclear whether these limitations refer to two (or possibly at least two) of the plurality of geometric objects previously recited in claim 1. For the purpose of examination, claim 5 will be interpreted in view of Applicant’s disclosure to mean that the plurality of geometric objects includes a first geometric object and a second geometric object, with the first geometric object being in communication with the second geometric object and providing for a second angle defined by a convergence of sides of the first geometric object and the second geometric object.
Regarding claim 15, the limitation “said base” in lines 10 and 12 is unclear, because three bases are previously recited: a container base, a volume base, and a base of the insert. It is unclear which base is referred to. For the purpose of examination, “said base” in lines 10 and 12 will be interpreted in view of Applicant’s disclosure as referring to the base of the insert. 
Regarding claim 16, the limitation “an insert” in line 1 renders the claim indefinite, because it is unclear whether this refers to the same insert previously recited in claim 15. For the purpose of examination, “an insert” in claim 16 will be interpreted to mean --said insert--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US Patent Pub. 2019/0082830, hereinafter Schaefer) in view of Kim (US Patent No. 4,433,841, hereinafter Kim).
Regarding claim 1, Schaefer discloses an apparatus (assembly 100, Figs. 1-3; para. 0020) comprising a container (body 110) having at least one wall (sides 115; para. 0021) and a container base (112) in fixed communication (para. 0031, lines 13-16, “formed in one piece”), defining a volume (111). The volume (111) has an open end (into which objects 120 are inserted, Fig. 2) and a volume base proximate to the container base (112) and opposite the open end (para. 0021, lines 1-10). The container (110) provides for removable communication with an insert (simulated ice portion 140, para. 0030) that is removably retained in the volume (111). The insert (140) has an insert base (planar bottom part of simulated ice portion 140, Figs. 1-3) that rests on a shelf (para. 0030, lines 14-18, “via a ledge”, as shown in Fig. 3) attached to the at least one wall (115, Fig. 3). A plurality of geometric objects (para. 0030, lines 7-9, “block-like sections or projections to simulate a number of ice cubes”) are affixed to the insert base (A) and positioned towards the open end (see Figs. 1-3). 

Regarding claim 2, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer further teaches at least one surface embellishment (para. 0032, “a logo, advertisement, pricing information, and/or other text or images”) provided on the at least one wall (115; para. 0032, on “one or more exterior portions of the body 110”; e.g., see indicia on front 116 of body 110 in Fig. 1).
Regarding claims 4 and 5, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. As shown in Figs. 1-3, the geometric objects/simulated ice cubes of Schaefer have surfaces extending at various angles with respect to each other and to the planar surfaces of the insert base. Therefore, at least one of the geometric objects/simulated ice cubes is understood to provide for a first angle defined by an intersection of a second face (e.g., the upper face of the insert base) and a first side of the geometric object (see Figs. 1-3) as recited in claim 4. The geometric objects/simulated ice cubes claim 5.

    PNG
    media_image1.png
    466
    550
    media_image1.png
    Greyscale

	Regarding claim 6, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer further teaches the insert (140) comprises a rigid material (para. 0030, lines 7-8, molded plastic, being at least sufficiently rigid to maintain the shape shown in Figs. 1-3).
	Regarding claim 11, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Although Kim does not teach the tossing object having one of a cherry theme or an olive theme, the examiner notes that the theme of the In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Regarding claim 12, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer’s container (110) has a shape similar to a tumbler (Figs. 1-2) and is therefore considered to read on a tumbler theme as claimed.
Regarding claim 13, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer further teaches the apparatus (Fig. 2) is configured “to realistically simulate the appearance of the beverage containers 120 in a bucket or other container” (para. 0020, last sentence) and is therefore considered to have an adult beverage theme as claimed.
	Regarding claim 14, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer further teaches (Fig. 3) the shelf is in communication with a second face of the at least one wall (see ledge on interior face of sides 115 in Fig. 3).
claim 15, Schaefer discloses a method of operating an apparatus (assembly 100, Figs. 1-2; para. 0020) comprising a container (body 110) having at least one wall (sides 115; para. 0021) and a container base (112) in fixed communication (para. 0031, lines 13-16, “formed in one piece”), defining a volume (111). The volume (111) has an open end (into which objects 120 are inserted, Fig. 2) and a volume base proximate to the container base (112) and opposite the open end (para. 0021, lines 1-10). The container (110) provides for removable communication with an insert (simulated ice portion 140, para. 0030) that is removably retained in the volume (111). The insert (140) has an insert base (planar bottom part of simulated ice portion 140, Figs. 1-3) that rests on a shelf (para. 0030, lines 14-18, “via a ledge”, as shown in Fig. 3) attached to the at least one wall (115, Fig. 3). A plurality of geometric objects (para. 0030, lines 7-9, “block-like sections or projections to simulate a number of ice cubes”) are affixed to the insert base (A) and positioned towards the open end (see Figs. 1-3). The method is understood to comprise placing the container (110) at a location (either resting on base 112 or mounted on a post or wall, para. 0040).
Schaefer does not teach holding and advancing a tossing object in the direction of the container from a distance. However, Kim teaches (Fig. 1) that it is conventional in the game art to toss objects (ring 28 or ball 30, col. 2, lines 19-22 and 25-32) into an interior volume of a container through an open end (in the case of Kim, the open bowl 12) by holding the tossing object (28 or 30), the operator positioning themselves at a distance from the container (12), and advancing the tossing object (28 or 30) in the direction of the container (12; col. 2, lines 45-60), in order to provide entertainment for adults and/or children (col. 1, lines 6-19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of 
Regarding claim 16, the modified Schaefer teaches the claimed invention substantially as claimed, including placing the insert (140) in communication with the container (110) as discussed above for claim 15.
Regarding claim 17, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 15. Kim further teaches holding the tossing object (ball 30, Fig. 1) by a spherical body (ball 30; col. 2, lines 55-56).
Regarding claim 18, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 17. Kim further teaches advancing the tossing object (ball 30, Fig. 1) toward the container in a palming action (col. 2, line 55, i.e., by tossing).
Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kim, in further view of Fernandez et al. (US Patent No. 9,155,950, hereinafter Fernandez).
Regarding claim 7, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer and Kim do not teach the tossing object comprises a malleable material. However, Fernandez teaches a toss game apparatus (game set 110, Fig. 8, including target container 60 and weighted flags 10; col. 13, lines 28-35) comprising a malleable material (head portion 20 filled with granular material, col. 7, lines 4-9). The head 
Regarding claims 9 and 10, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer and Kim do not teach the tossing object comprises a spheroid. However, Fernandez teaches a toss game apparatus (game set 110, Fig. 8, including target container 60 and weighted flags 10; col. 13, lines 28-35) comprising a spheroid (head portion 20, see Fig. 1A; col. 5, lines 5-9, “a spheroid”) of a third color (col. 13, lines 30-33; Figs. 1A and 8) (claim 9), the spheroid (20) having a first end (adjacent to tail portion 30) with a circle (neckband 50, Fig. 1A) of a fourth color (Figs. 1A and 8) (claim 10). The examiner notes that the terms “third” and “fourth” are understood to simply denote a color without further limiting the invention to any specific colors or order of colors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Schaefer to include tossing objects as suggested by Kim, to select a tossing object comprising a spheroid with a colored circle as taught by Fernandez, in order to improve the predictability of the tossed object’s trajectory so that the game is .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kim, in further view of Nally (US Patent No. 9,192,837, hereinafter Nally).
Regarding claim 8, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Schaefer and Kim do not teach the tossing object comprises a shaft in communication with a sphere. However, Nally teaches a toss game apparatus comprising a tossing object (lawn dart 10, Figs. 1-3; col. 2, lines 22-27) comprising a sphere (head assembly 20 with upper and lower hemispherical head portions 22, 24; col. 2, lines 46-48) and shaft (14) in communication, the shaft (14) having a first color or a second color (col. 6, lines 17-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when modifying Schaefer to include tossing objects as suggested by Kim, to select a tossing object comprising a shaft in communication with a sphere as taught by Nally, in order to prevent bouncing or skipping of the tossing object upon landing so that the game relies more on skill than on luck (Nally, col. 3, lines 31-41).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of Kim, in further view of Woods (US Patent Pub. 2002/0130467, hereinafter Woods).
Regarding claim 19, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 15. Schaefer and Kim do not teach holding the tossing object by a shaft. However, Woods teaches a method of playing a toss game comprising holding a tossing object (20, Figs. 3-4) by a shaft (grasping/handle portion 36, Fig. 4; para. 0014, lines 43-45). It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 20, the modified Schaefer teaches the claimed invention substantially as claimed, as set forth above for claim 19. The examiner notes that “a rotational action” is broadly claimed and disclosed (there being no further description in the specification of the rotational action specifically envisioned). Woods teaches that the tossing object (20) is advanced toward a container (target 10) by tossing. An ordinary tossing motion includes a rotational action of the operator’s arm. Therefore, the claimed tossing motion taught by Woods is understood to read on the broadly claimed rotational action.
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wengrovsky (US Patent No. 7,428,864) discloses an apparatus (Fig. 8) comprising a container and a removable insert with a plurality of geometric objects affixed to an insert base, for use with cherries and olives (col. 2, lines 44-49).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /January 28, 2022/